DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 2 is objected to because of the following informalities:   In claim 2, line 3, there is no colon “:” after the word “comprising.”  In claim 2, line 8, there is no comma “,” after the word “teeth”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Keller US 6,966,773.
Regarding claim 1, Keller teaches a chronic wound management apparatus (10) fitted to at least one or more teeth ((18), column 3, line 31) of a patient's upper or lower arch (column 3, lines 31-32) for the application of medications ((45), column 3, line 32) to the teeth (18) and to adjacent gum tissue ((21), column 3, lines 35) and for compression ((46), column 8, lines 16-19) of the adjacent gum tissue (21) for treatment of periodontal disease,
said apparatus (10) being of resilient elastomeric material (column 3, line 34) molded (column 3, line 35) to substantially conform to said teeth (18) and gum tissue (21),
said apparatus (10) having at least one recess (40) formed to conform to the teeth (18),

said recess (40) containing a quantity of a medication (45) and a propulsion agent (column 7, line 25) such that upon installation of said apparatus (10) on the patient's teeth (18) the medication (45) is forced onto the surface of the teeth (18) and subgingivally by the seal (44) into any pockets (19) in the patient's gums (21) proximate said teeth (18), and
a wound compression extension ((46), column 3, line 38, “applying pressure”) surrounding said raised seal (44) wherein said wound compression extension (46) compresses (column 8, lines 16-19) the adjacent gum tissue (21),
wherein the propulsion agent (column 7, line 25) generates pressure within said recess (40) so as to direct the medication (45) onto the patient's teeth (18) and into any of said pockets (19) in the patient's gums (21) proximate said teeth (18).
Regarding claim 2, Keller teaches a chronic wound management apparatus (10) for delivering a medicament (45) subgingivally (19) and compressing gingival tissue (19) comprising a molded body (42) that substantially conforms to at least a portion of a patient's dentition and adjacent gingival tissue (19), said body (42) comprising:
at least one recess (40) formed therein that is adapted to snugly accommodate the crown portion of at least certain of the patient's teeth (18), wherein the recess (40) contains a quantity of a medicament (45) and a propulsion agent (column 7, line 25) whereby said propulsion agent (column 7, line 25) forces said medicament subgingivally (19) by the seal (44) and onto the patient's teeth (18),
a raised seal (44) projecting outwardly from said body (42) and surrounding said recess (40) at locations corresponding to only an outer portion of the patient's gum line (21) proximate the patient's teeth (18), and
.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Keller US 6,966,773 in view of Keller, US 8,905,760.
Regarding claim 3, Keller ‘773 teaches compression of wounds in periodontal tissue by means of resilient thickened lingual extension (46) and seal (44). Keller teaches that the tray (10) induces “compression and release of the gingiva 21 by the seal 44 and extension of the seal because of mastication pressure also stimulates and massages the patient's gingiva 21.” See column 8, lines 16-19. Keller also teaches applying an antimicrobial agent (column 7, line 23) to a subgingival portion (abstract) of a tooth (18) and surrounding gingival tissue (abstract) with the periodontal tray (10), wherein the method reduces at least one of edema or inflammation (medicaments in column 7, lines 45-59).
Keller ‘773 does not teach the surgical procedures of a method for treating a chronic wound of the periodontal tissue in a subject in need thereof comprising surgically removing bacteria associated with a chronic wound.
Keller ‘760 teaches a method for treating a chronic wound (column 9, line 19) of the periodontal tissue (column 9, line 19) in a subject in need thereof, said method comprising:
surgically removing bacteria (column 9, lines 38-60) associated with the chronic wound (column 9, line 19). Keller ‘760 also teaches a method of reducing edema or inflammation (column 14, lines 41-58).
.

Response to Arguments
Applicant's arguments filed February 27, 2021 have been fully considered but they are not persuasive. 
With regards to claims 1 and 2, Applicant argues that the Keller ‘773 lingual extension (46) is not a “wound compression extension” because “wound” is not found in the Keller ‘773 patent.  This is not persuasive because the Keller ‘773 tray is used to treat “periodontal disease” and is capable of being used as a “wound management apparatus” as claimed.  See MPEP 2111.02.
Further, the use of the apparatus as a “wound management apparatus” does not distinguish from Keller ‘773, and is taught by Keller ‘773 within the meaning defined by applicant’s specification.  Keller ‘773 teaches the medicament delivery tray for “periodontal disease to provide a seal around teeth associated with the infected area” at column 2, lines 38-40.   Applicant’s specification teaches treating periodontal pockets which are infected on page 1, paragraph [0003], lines 1-3.  Accordingly, the argument is not persuasive.
Further, applicant claims the apparatus is for a “chronic wound management apparatus.”  Again, as stated above and detailed below, Keller ‘773 is capable of being used as a “chronic wound management apparatus” and the claims do not structurally distinguish over the Keller ‘773.
Applicant also argues that the Keller ‘773 tray lingual extension 46 is not a wound compression extension.  This is not persuasive for the following reasons:

Further, in column 9, lines 12-17, Keller teaches “another method of minimizing or maximizing the pressure applied by the propulsion agent is to control the length of the lingual extension 46 of the tray 10.  By shortening the lingual extensions 46, propulsion agent more easily passes the seal 44 in an amount of force applied to the gums is reduced.”
In column 6, lines 3 to 7, Keller teaches “(t)his extension is modified in length and the thickness of the materials is also modified to correspond to the diseases status of the patient to support the seal region and to further provide support to maintain the positive pressure environment.”
In column 9, lines 24-27, Keller teaches “another method of minimizing or maximizing the pressure applied by the propulsion agent is to control the thickness of the tray 10.  Because the tray resiliently deflects as the seal 44 touches the bottom of the gumline 28, the ease of deflection is controlled by the type of material used and the thickness of the material.  By making the material thinner for patients with class IV advanced periodontal disease, the propulsion agent can resiliently deflect the tray 10 and allow the propulsion agent to escape the tray without applying maximum force to the diseased areas and the patient’s gums.  It has been found that for patients with class IV periodontal disease the thickness is optimally 1-2 mm and increasing the thickness to 3 mm or more for patients with class I periodontal disease.”  

	Accordingly, the second lingual extension 46 of Keller, which is described as compressing and releasing the gingival 21, anticipates the claimed invention.
Regarding claim 3, the same argument is made that Keller ‘773 does not operate to compress the adjacent gum tissue.  As stated above, this is not persuasive because at column 9, lines 24-27, Keller teaches “another method of minimizing or maximizing the pressure applied by the propulsion agent is to control the thickness of the tray 10.”   There is compression in the resilient seal when the tray operates to seal the propulsion agent so that it is able to reach different pressures as desired. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sharon Kennedy whose telephone number is (571)272-8963. The examiner can normally be reached on Mondays through Thursdays from 8:00 AM to 5:30 PM. The examiner can also be reached on alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas, can be reached on (571) 270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 
/SHARON E KENNEDY/
 Examiner, Art Unit 3772                                
/JACQUELINE T JOHANAS/Supervisory Patent Examiner, Art Unit 3772